[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]STIPULATION
It is hereby stipulated that the parties to the above action shall have joint custody of the minor child Kayla. The Wife shall have physical custody.
VISITATION
1) Husband shall have overnight visitations every second and fourth weekend of each month from Friday at 6:00 a.m. until Sunday at 7:30 p. m. If there is no school on the following day, visitation will extend to 8:45 p. m. on Sunday.
2) Husband shall have visitation every Wednesday from 4:00 p. m. to 8:00 p. m.
3) Husband shall have two consecutive weeks during the Summer vacation and he will notify Wife no later than June 15, 1995 as to the two weeks that he elects. It is agreed that for the year 1995 it will not be the first or second week of August. In future years the Husband shall elect the two weeks Summer visitation no later than May 30, 1995.
4) In addition thereto Husband shall have one week of visitation in the Winter and/or Spring. In the year 1996 the Husband shall have visitation during the April school break and in the following year during the February school break. This will be alternated on a yearly basis.
5) On Christmas Husband shall have visitation commencing at 10 a.m. on Christmas day until 8:00 p. m. in the year 1995 and the following year he will have visitation on Christmas Eve from 3:00 p. m. until 10:00 a.m. on Christmas day. This will be alternated on a yearly basis. During the Christmas vacation the Husband will have visitation during the last half of the school break in 1995 CT Page 7563-A and in the year 1996 will have the first half of the vacation period commencing December 26, 1996. This will also be alternated on an annual basis.
6) On Thanksgiving Day Husband shall have right of visitation commencing 1996 and on alternate years thereafter.
7) Husband shall have visitation on the 4th of July of 1995, Martin Luther King's Day of 1996, Labor Day of 1996, and President's Day of 1996. Visitation for these holidays will be alternated on an annual basis. Husband shall have visitation from 9:00 a.m. to 6:00 p. m. on these dates. If there is no school on the following day Husband shall have visitation from 9:00 a.m. to 8:00 p. m.
8) Husband shall have visitation with Kayla on his birthday and on Kayla's birthday. Husband should have at least three hours of visitation.
It is agreed that any interference with the extracurricular activities of Kayla should be minimized.
9) Husband shall have Kayla on Father's Day from 10:00 a.m. to 8:00 p. m. Wife shall have Kayla on Mother's Day.
The holiday schedule supercedes the regularly scheduled weekend visitation.
It is also agreed that neither Husband or Wife will have anyone of the opposite sex stay overnight during overnight visitation unless they are relatives.
If visitation is canceled through no fault of the Husband, then visitation should be made up at the earliest possible date.
THE PLAINTIFF
BY __________________________ HOWARD T. OWENS, JR. Her Attorney
THE DEFENDANT
BY __________________________ JOHN TURNER His Attorney CT Page 7563-B
_____________________________ DAIGA OSIS Attorney For Minor Child